DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/22/2021 has been entered.  Claims 1-11 are pending in the application.  In view of the Amendment, and to correct a typographical error(s) in the in the Final Rejection dated 12/09/2021, PROSECUTION IS HEREBY REOPENED. This new Final Rejection is to replace/supersede the prior Final Rejection dated 12/09/2021.  The new Final Rejection office action is set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al. (US 20180360473 A1) in view of Krause et al. (US 20080262476 A1) and further in view of Shelton, IV et al. (US 20170202605 A1).
Regarding claims 1, 4, 6, 9, and 11, Shelton, IV et al. 473’ discloses a powered handheld electromechanical surgical device (10) and a method of controlling the powered handheld electromechanical surgical device (10), comprising: a motor (82/2504) configured and activated to drive extension 
a controller (100/700/1104/2510) including a processor and a non-transitory computer-readable storage medium (chip/ROM [0074-0093, 0099-0100, 0108, 0113, 0140, 0151, 0159-0162, 0167, 0174, 0179], claim 3) storing instructions that, when executed by the processor, cause the processor to: receive the sensed force from the sensor; control/controlling a speed of the motor during extension of the drive component in accordance with the sensed force ([0099-0140, 0150-0152, 0167, 0179], figs. 13-21). Shelton, IV et al. 473 also teaches having one change in force from a first force F1 (nominal/expected, sampled detections) to a second force F2 (measured/actual) and detecting speed at a plurality of portions, stages and programming speed ([0100, 0112-0121, 0128, 0142, 0150], figs. figs. 13-21) and teaches having the controller/control circuit open-loop portion along with a closed loop portion for constant and dynamic drive component control [0129-0135].
Shelton, IV et al. states: “I-beam 2514 may be advanced or retracted at a desired speed, or within a range of desired speeds. The controller 1104 may be configured to control the speed of the I-beam 2514 [0114]… position sensor 2534 may be or include any type of sensor that is capable of generating position data that indicates a position of the I-beam 2514. In some examples, the position sensor 2534 may include an encoder configured to provide a series of pulses to the control circuit 2510 as the I-beam 2514 translates distally and proximally. The control circuit 2510 may track the pulses to determine the position of the I-beam 2514” [0119].
Shelton, IV et al. 473’ fails to explicitly disclose the controller/processor is caused to generate a speed and/or force profile during extension of the drive component; and control a speed of the motor during retraction of the drive component in accordance with the speed and/or force profile and the speed profile includes a plurality of portions corresponding to accelerations in motor speed and at least one portion corresponding to a deceleration in motor speed; and control a speed of the motor during retraction of the drive component to replicate the speed profile in reverse; the force profile includes at least one change in force from a first force F1 to a second force F2; and control a speed of the motor during retraction of the drive component in accordance with the force profile in reverse such that at least one change in speed of the motor during 
Shelton, IV et al. 605’ also teaches a similar surgical device (100, 480, 500, 600, 1100, 1150, 1200) having force, acceleration, and/or velocity profile for controlling speed of an drive component (I beam clamping/cutting member) at a plurality of portions corresponding to accelerations in motor speed and at least one portion corresponding to a deceleration in motor speed and forecasting the speed based on force applied [0427, 0575-0591, 0606-0617] and having programs and memory ([0230, 0260-0265, 0288, 0419-0427, 0443, 0469-0479, 0491, 0554]  figs. 62-68).
Shelton, IV et al. states:  “motor control is adjusted via a non-linear threshold to trigger motor adjustments at different magnitudes based on position, inertia, velocity, acceleration, or a combination thereof [0230]… memory 1448 stores the shaft control programs [0443]…control variable profile of the motor may be power profile of the motor, a torque profile of the motor, or pother profiles of the motor. In other aspects, the control variable profile is position profile, inertia profile, velocity profile, or acceleration profile, either of the motor or an element coupled to the shaft of the motor” [0575]
Krause et al. teaches a similar surgical device (100/300) having a controller/processor (110) that is caused to generate a speed and/or force profile during extension of the drive component; and control a speed of the motor during retraction of the drive component in accordance with the speed and/or force profile and the speed profile includes a plurality of portions corresponding to accelerations in motor speed and at least one portion corresponding to a deceleration in motor speed; and control a speed of the motor during retraction of the drive component to replicate the speed profile in reverse; and control a speed of the motor during retraction of the drive component in accordance with the speed profile in reverse such that at least one change in speed of the motor during retraction from a second speed S2 to a first speed S1 (PWM module with acceleration and increments and decrements of velocity [0035-0037, 0047, 0070-0075, 0082, 0090- 0095, 0103], claims 8, 16, 20, and 37).
Given, the teachings and suggestion of Shelton, IV et al. 473 to have a controller/processor monitor speed and change speed of the motor, computer-readable storage medium, and having the controller/control circuit open-loop portion along with a closed loop portion for constant and 605’ and Krause et al.
Regarding claims 2-3 and 7-8, Shelton, IV et al. 473 discloses a handle assembly (14) including the motor (82/2504) and controller (100/700/1104/2510) disposed therein [0059-0060, 0074-0093, 0099-0100, 0108, 0113, 0140, 0151, 0159-0162, 0167, 0174, 0179] and an adapter assembly (200) releasably engaged with the handle assembly and including the drive component and sensor (2534 [0100, 0128, 0150-0152], fig. 16-20) disposed therein, an end effector (300) releasably engaged with the adapter assembly (figs. 1-2), wherein extension of the drive component at least one of closes or fires the end effector, and wherein retraction of the drive component opens the end effector  ([0059-0093, 0087-0095, 0109-0110], figs. 1-2). 
Regarding claims 5 and 10, Shelton, IV et al. 473 discloses the motor provides a rotational output, and wherein the rotational output is converted into translation of the drive component to extend and retract the drive component [0059-0093], figs. 1-2). 



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731